Case 3:12-cv-07758-ZNQ-LHG Document 259 Filed 06/14/21 Page 1 of 7 PageID: 10268


                                  UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY


               CHAMBERS OF                                                 CLARKSON S. FISHER U.S. COURTHOUSE
           LOIS H. GOODMAN                                                       402 EAST STATE STREET
      UNITED STATES MAGISTRATE JUDGE                                                    ROOM 7050
                                                                                    TRENTON, NJ 08608
                                                                                       609-989-2114




                                                                                  June 14, 2021

                                                LETTER ORDER


           Re:     UNITED STATES v. JOHNSON & JOHNSON, et al.,
                   Civil Action No. 12-7758 (MAS) (LHG)


  Dear Counsel:

           Before the Court is a joint letter submitted by the parties (“Joint Letter”) regarding the
  propriety of Third Supplemental Initial Disclosures (“Third Disclosures”) served by Defendant
  Janssen Products, L.P, (“Janssen”). 1 The disclosures identify three fact witnesses for Janssen
  that it had not previously named: Kim Saladana, Amit Patel, and Mike Driscoll (collectively
  hereinafter, “the New Witnesses”). Relators ask the Court to strike Janssen’s disclosures
  because they are untimely and prejudicial.
         The Court decides the dispute based on the parties’ written submission, without oral
  argument, pursuant to Local Civil Rule 78.1, and limits its recitation of the facts to those
  necessary to decide the present dispute.
          Janssen asserts that it has been diligent with respect to discovery in this case and that the
  Third Disclosures, served on March 23, 2020, are timely insofar as they were provided prior to
  the conclusion of expert discovery and before the filing of dispositive motions. Joint Letter at
  17. It says the Third Disclosures and identification of the New Witnesses were prompted by an
  expert report from Virginia Evans, Relators’ compliance expert. Id. at 14–15. In relevant part,
  Evans’s report critiqued Janssen’s compliance program, based on deficiencies Evans perceived
  from the deposition testimony of a Janssen compliance officer. Id. at 15. According to
  Janssen, the deficiencies Evans seized upon stem from the fact that the officer was being
  questioned as to compliance procedures and policies that predated her tenure or were outside her
  compliance role. Id. More important, the witness at issue was not produced as a 30(b)(6)
  witness and her responses were therefore based on her own personal recollection, rather than
  given as testimony on behalf of Janssen. Id. Janssen notes that Relators had previously noticed
  a 30(b)(6) witness to testify on this subject, and accuses Relators of gamesmanship by obtaining
  the compliance officer’s testimony, and then strategically abandoning that notice in an effort to
  impute the compliance officer’s ignorance to Janssen. Id.

  1
    After the parties presented their letter dispute, this matter was referred to mediation and administratively
  terminated while the parties pursued that avenue. Given that the parties have reported that the mediation was not
  successful, the Court now decides the discovery dispute.
Case 3:12-cv-07758-ZNQ-LHG Document 259 Filed 06/14/21 Page 2 of 7 PageID: 10269




  United States v. Johnson & Johnson, et al.
  Page 2 of 7


          Janssen says it only recognized the weakness being exploited after it reviewed the Evans
  report and began working with its rebuttal expert. Id. It was then that Janssen identified the
  New Witnesses to address the purported compliance deficiencies Evans opined upon. Id.
  Moreover, Janssen asserts that none of the three witnesses are really new, insofar as their names
  have appeared on numerous documents that both sides have produced in this case. Id. at 16. In
  fact, says Janssen, their names have been referenced in nineteen documents that Relators’ own
  counsel introduced during depositions. Id. Relators had already requested a document search
  from the files of one of the witnesses. Id. at 16–17.
          To minimize prejudice to Relators, Janssen offers to make the New Witnesses available
  for deposition. Id. at 17. Likewise, should Relators decide they need to revise their expert
  reports, Janssen says it is willing to meet and confer as to the impact on the schedule. Id.
          Janssen agrees with Relators that the Third Circuit’s Pennypack factors apply with
  respect to the Court’s consideration of whether to exclude its new witnesses. Id. at 18. It
  argues the factors weigh in its favor. Id. at 19. To that end, Janssen says any prejudice
  Relators assert is unclear. Janssen points out that Relators have not sought documents from all
  of the witnesses that Janssen previously identified; in fact, Janssen has only produced documents
  for forty-three of the 120 witnesses identified by the parties. Id. Moreover, Relators already
  have thousands of documents referencing the New Witnesses. Id. at 20. Janssen contends that
  any prejudice to Relators can be remedied by deposing the New Witnesses. It believes
  incorporating them will not impact the schedule substantially and its disclosure of the witnesses
  was made in good faith. Finally, Janssen argues that given the significant economic damages
  and reputational risk this case poses, the information the witnesses can provide regarding its
  compliance program is very important. Id.
           For their part, Relators argue that the Third Disclosures are fatally late given that fact
  discovery in this case closed nearly a year before, in March of 2019. Id. at 3. They also note
  that Janssen was obligated to supplement its disclosures under Rule 26 “in a timely manner.”
  Id. (citing Fed. R. Civ. P. 26(e)(1)(A)). They contend the Third Disclosures were far from
  timely, and that under Rule 37 the New Witnesses should be barred from supplying evidence on
  a motion, at a hearing, or at trial because their belated identification is neither substantially
  justified nor harmless. Id. (citing Fed. R. Civ. P. 37(c)(1)). Relators say it is Janssen’s burden
  to establish one of these alternatives. Id.
          With regard to substantial justification, Relators reject the reason Janssen has offered for
  its belated disclosures—that Janssen only appreciated its need for these witnesses after
  investigating the expert report of Virginia Evans. Id. at 4. Relators doubt the connection with
  the Evans report because the topics Janssen identified for its witnesses far exceed the scope of
  the Evans report. Id. Second, Relators say the topics for the witnesses, including Janssen’s
  compliance efforts with respect to improper promotion, relate to issues Janssen has long known
  were central to Relators’ case. Id. at 5. For both reasons, the Evans report cannot reasonably
  be considered a basis for adding the New Witnesses so late in this case. Id. Relators say
  Janssen has not accounted for the four months that elapsed between issuance of the Evans report
  and service of the Third Disclosures. Id. at 7. Relators find Janssen’s claimed surprise difficult
Case 3:12-cv-07758-ZNQ-LHG Document 259 Filed 06/14/21 Page 3 of 7 PageID: 10270




  United States v. Johnson & Johnson, et al.
  Page 3 of 7


  to credit because in the intervening period Janssen issued its expert report rebutting the Evans
  report and Relators deposed Janssen’s expert. Id.
          Relators also insist that Janssen’s belated disclosures are far from harmless. Rather, the
  New Witnesses would seriously prejudice their case because Relators have not been able to
  either pursue written discovery as to the witnesses or depose them. Id. Moreover, Relators’
  experts have not been able to consider the witnesses’ information. Id. They maintain that
  Janssen’s offer to let Relators depose the New Witnesses would not cure the prejudice. It would
  require re-opening both fact and expert discovery. Id. at 8.
          Relators insist the Pennypack factors favor barring the New Witnesses. They claim
  allowing the witnesses to be added would prejudice their case by causing delay and by imposing
  additional expense and effort. Id. at 10. They cite the age of the case and delays caused by
  COVID-19 and attorney schedules that have already slowed progress. Id. They also contend
  that shifting the expense to Janssen would not cure their prejudice because Janssen has already
  deposed two of its experts and if the experts supplement their reports, Janssen would be able take
  advantage of their prior testimony. Id. Relators estimate that permitting Janssen to rely on the
  New Witnesses would disrupt the case by adding 6 months or more to the schedule. Id. at 12.
  They reiterate their challenges to Janssen’s good faith given its attempts to tie its disclosure of
  the new witnesses to the Evans report without accounting for the four-month delay between. Id.
  at 13. Finally, Relators maintain that Janssen has had more than enough time to establish its
  defenses and can still do so without the new witnesses. Id.
          Rule 26 requires that a party “must provide to the other parties . . . the name and, if
  known, the address and telephone number of each individual likely to have discoverable
  information—along with the subjects of that information—that the disclosing party may use to
  support its claims or defenses, unless the use would be solely for impeachment.” Fed. R. Civ. P.
  26(a). It also requires that such disclosures must be supplemented “in a timely manner if the
  [disclosing] party learns that in some material respect the disclosure or response is incomplete or
  incorrect, and if the additional or corrective information has not otherwise been made known to
  the other parties during the discovery process or in writing.” Fed. R. Civ. P. 26(e).
          Under Rule 37, a party that fails to identify a witness as required by Rule 26 is not
  allowed to use that witness to supply evidence on a motion, at a hearing, or at a trial, “unless the
  failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). When determining
  whether to bar evidence under Rule 37, district courts in the Third Circuit consider a series of
  factors, commonly referred to as the Pennypack factors, including: (1) the prejudice or surprise
  to the party against whom the evidence would have been admitted; (2) the ability of the party to
  cure that prejudice; (3) the extent to which permitting the evidence might disrupt the orderly and
  efficient administration of the case; (4) the bad faith or willfulness, if any, that accompanies the
  untimely disclosure; and (5) the overall importance of the evidence proposed for exclusion. See
  In re Mercedes-Benz Antitrust Litigation, 225 F.R.D. 498, 506 (D.N.J. 2005) (citing Meyers v.
  Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904 (3d Cir. 1977). Whether to allow
  a evidence that is disclosed late is ultimately within the discretion of the court. See Grider v.
  Keystone Health Plan Cent., Inc., 580 F3d 119, 134 (3d Cir. 2009).
Case 3:12-cv-07758-ZNQ-LHG Document 259 Filed 06/14/21 Page 4 of 7 PageID: 10271




  United States v. Johnson & Johnson, et al.
  Page 4 of 7


          The Court begins by considering whether Janssen’s identification of the New Witnesses
  complied with Rule 26, which requires a party to supplement discovery only if “the additional or
  corrective information has not otherwise been made known to the other parties during the
  discovery process or in writing.” Fed. R. Civ. P. 26(e)(2). In order to qualify under the
  “otherwise been made known” language, the “alleged disclosure must be clear and
  unambiguous.” Pfizer v. Teva, Civ. No. 04-754, 2006 WL 1938723, at *3 (D.N.J. Oct. 13,
  2006) (finding that disclosures that are not facially apparent and require the drawing of further
  inferences are insufficient for Rule 26 purposes). The determination of whether an alleged
  disclosure satisfies the “otherwise made known” requirement is ultimately both fact and case
  specific. Eli Lilly & Co. v. Actavis Elizabeth LLC, Civ. No. 07-3770, 2010 WL 1849913, at *4
  (D.N.J. May 7, 2010) (citing Fast Food Gourmet, Inc. v. Little Lady Foods, Inc., Civ. No. 05-
  6022, 2007 WL 3052944, at *4 (N.D. Ill. Oct. 18, 2007)). To that end, the 1993 Advisory
  Committee Note to Rule 26(e) states in relevant part that litigants have “no obligation to provide
  supplemental or corrective information that has been otherwise made known to the parties in
  writing . . . .”
           Relators do not dispute that the New Witnesses’ names appeared on numerous documents
  that they themselves produced to Janssen and on thousands of documents Janssen produced to
  Relators. Nor do they challenge Janssen’s assertion that they requested and received targeted
  documents from one of the witnesses’ custodial files, and that one of Relators’ expert reports
  specifically discussed that same witness at several points. It is equally undisputed that Relators
  themselves introduced 19 documents referencing the New Witnesses as deposition exhibits.
  Individually, these references to the new witnesses might not be compelling. Indeed, the Court
  is mindful that it is not easy to satisfy the “otherwise made known” standard, see In re Blackrock
  Mutual Funds Advisory Fee Litigation, Civ. No. 14-1165, 2018 WL 11242142, at *4 (D.N.J.
  June 13, 2018), nor should it be. If merely a passing mention in documents were sufficient to
  meet Rule 26(e), it would risk undermining the valuable notice function that the Rule performs.
  But at a certain point, by virtue of the sheer regularity of their appearance, the identities of
  individuals must become “otherwise made known” or form would trump substance. In this
  case, Relators were well aware of these witnesses, and the subject matter on which they would
  testify, through documents and otherwise. Relators have not denied that they made a strategic
  decision not to call the witnesses or to elicit their testimony through a previously noticed
  30(b)(6) deposition. Taken together, on these facts, the Court finds that the disclosures and
  Relators’ own acknowledgement of the identities of the witnesses suffices to render them
  otherwise made known to Relators, such that Janssen’s failure to formally disclose them earlier
  does not constitute a violation of Rule 26. On that basis alone, the Court finds sufficient
  grounds to deny Relators’ request to strike the Third Disclosures.
         Even if this were not the case, and the Court were to find a violation of the Rule 26
  disclosure requirement, the Court would nonetheless deny the request to strike and bar these
  witness based upon a consideration of the Pennypack factors, as set forth below.
           Under Pennypack, the Court must evaluate and balance the prejudice likely caused by the
  failure to timely identify witnesses and the availability of means to address that prejudice, the
Case 3:12-cv-07758-ZNQ-LHG Document 259 Filed 06/14/21 Page 5 of 7 PageID: 10272




  United States v. Johnson & Johnson, et al.
  Page 5 of 7


  likely disruption to the case, any bad faith in the failure to disclose, and the importance of the
  evidence at issue to the party who made the late disclosure. The Court considers each of the
  factors in turn.
          With respect to the first factor, Relators assert they would be prejudiced by the delay,
  additional cost and effort that would result from adding the three New Witnesses. Relators
  point to the age of the case and the need to reopen discovery to review additional documents,
  supplement expert reports, and conduct additional depositions. As a preliminary matter, the
  Court recognizes this case has been pending for years but is reluctant to assess blame for any
  delay in moving the case. Although the Complaint was filed in 2012, it was not unsealed until
  2016. That was followed by motion practice, and discovery in this extremely complex case only
  began in earnest at the end of 2017. Since that time, deadlines have been extended for many
  reasons, including at the request of Relators. The Court recognizes that adding the New
  Witnesses is likely to require additional resources but does not believe they will be substantial or
  disproportionate, given the significant issues raised in this case and the substantial damages
  sought.
          The Court is also hesitant to find meaningful prejudice arising from Janssen’s delay in
  identifying the New Witnesses in light of the extent to which Relators may have inflicted it upon
  themselves. They offer no reason for their decisionnot to pursue corporate testimony as to
  compliance that they had previously noticed, despite Relators claim to have vigorously pursued it
  in discovery. Joint Letter at 5. Obviously, they had the right to change tack and decide not to
  depose a 30(b)(6) witness with regard to the compliance practices at issue. To the extent their
  abandoning a request for Rule 30(b)(6) testimony in favor of ascribing weak individual
  deposition testimony to Janssen led to the identification of the New Witnesses, the Court finds
  that this tactic undermines their claims to prejudice. Accordingly, the Court finds that there may
  be prejudice but it would not be disproportionate to the issues in the case, nor would it arise
  solely through the dilatoriness of Janssen.
          Turning to the second factor, Janssen asserts that any prejudice can be cured by
  depositions and adjustments to the schedule. Relators disagree on both points and add that
  Janssen has had the benefit of already deposing Relators’ experts. Having found that any
  prejudice is not disproportionate to the needs of the case, the Court further finds that any
  prejudice to Relators can be reduced by making the New Witnesses available for deposition and
  by giving the parties reasonable time to adjust their expert cases. To the extent that Relators
  may need to supplement their expert reports, any benefit Janssen obtained from its prior
  depositions can be limited by restricting any follow up depositions or rebuttal reports to the
  information contained in the supplemental reports. The Court therefore finds that the second
  factor favors denial of the request to strike.
          As to the third factor, disruption of the schedule, much has happened in the case since the
  motion was filed, including an administrative termination, mediation, and the filing of
  dispositive motions. The motions were terminated while the parties explored mediation and
  were recently restored to the docket on advice that the parties’ mediation efforts failed. No trial
  date has been set. At this point, therefore, the parties are awaiting the Court’s decision on the
Case 3:12-cv-07758-ZNQ-LHG Document 259 Filed 06/14/21 Page 6 of 7 PageID: 10273




  United States v. Johnson & Johnson, et al.
  Page 6 of 7


  dispositive motion, offering a potential window in which to shore up this witness issue. The
  Court therefore finds that the third factor favors denial of the motion as well.
          Regarding the fourth factor, Janssen maintains there is no evidence of bad faith and
  recounts its earnest efforts throughout the case. The Court is cognizant of the Third Circuit
  stricture that exclusion of evidence “is an extreme sanction, not normally to be imposed absent a
  showing of willful deception or flagrant disregard of a court order by the proponent of the
  evidence.” In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 791–92 (3d Cir. 1994) (quoting
  Pennypack, 559 F.2d at 905). The Court recognizes that while the Rules require prompt
  amendments, in a case such as this, where many of the formalities have led to disputes and
  ultimately court rulings or compromise, it is all too easy for counsel to overlook a party’s
  obligation to supplement its initial disclosures. In the Court’s eyes, the time that elapsed
  suggests a lack of diligence rather than bad faith or willfulness. Without more, the Court sees
  no reason to ascribe ill-intent to Janssen’s error and therefore finds that the fourth factor favors
  Janssen.
           Turning finally to the fifth factor, Janssen contends that the witnesses are crucial to its
  ability to rebut Evans’ opinion that its compliance program was ineffective. Janssen asserts that
  it has much at stake here, given Relators’ asserted nine-figure damage claim and the potential
  injury to Janssen’s reputation. Janssen therefore argues the witness testimony is significant.
  For their part, Relators say Janssen has had years and multiple opportunities to establish its
  defenses. They insist that Janssen can present its case without the new witnesses. Insofar as
  the New Witnesses would be directly responsive to assertions made by Relators’ experts
  regarding Janssen’s compliance efforts, the Court agrees that this evidence is important to its
  case. The fifth factor therefore weighs in favor of allowing the witnesses to remain in the case.
          After weighing the Pennypack factors, this Court finds that any prejudice to Relators can
  be addressed through scheduling and targeted supplementation. This is particularly so given the
  Court’s finding that the delay was not the result of bad faith and the witnesses at issue are
  important to a full and fair resolution on the merits of the case. Accordingly, the Court finds
  that barring the witnesses is not appropriate under Rule 37.
Case 3:12-cv-07758-ZNQ-LHG Document 259 Filed 06/14/21 Page 7 of 7 PageID: 10274




  United States v. Johnson & Johnson, et al.
  Page 7 of 7


         For the foregoing reasons, the Court denies the Motion based on its findings under both
  Rule 26 and Rule 37. Counsel are instructed to confer as to what needs to be done to ameliorate
  any prejudice to Relators from this decision, including the depositions of the New Witnesses and
  supplementation of expert disclosures if appropriate. Counsel should submit a proposed
  amended scheduling order within two weeks of entry of this Order.


         IT IS SO ORDERED.




                                                      LOIS H. GOODMAN
                                                      United States Magistrate Judge
